 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       VESTER L. PATTERSON,                                   No. 1:18-cv-1202-LJO-SKO (HC)
12                          Petitioner,
13             v.                                               FINDINGS AND RECOMMENDATION
                                                                TO DISMISS PETITION FOR
14       UNITED STATES DISTRICT COURT                           LACK OF JURISDICTION
         FOR THE EASTERN DISTRICT OF
15       CALIFORNIA,
16                          Respondent.                         (Doc. 1)
17

18
             Petitioner, Vester L. Patterson, proceeds pro se with a petition for writ of habeas corpus
19
     pursuant to 28 U.S.C. § 2254.1 Petitioner filed his petition for writ of habeas corpus on September
20
     4, 2018. Petitioner previously filed a petition for writ of habeas corpus in this District on March
21
     15, 2018. Patterson v. Sullivan, 1:18-cv-00361-DAD-EPG. On October 22, 2018, United States
22
     Magistrate Judge Erica P. Grosjean filed findings and recommendation, in which she recommended
23
     dismissing Petitioner’s petition for writ of habeas corpus for failure to state a cognizable federal
24
     claim. Because Petitioner has not sought leave of the Ninth Circuit Court of Appeals to file a
25
     second or successive petition, the undersigned recommends that the Court dismiss the petition.
26
27   1
      Petitioner labeled his petition a Writ of Mandamus; however, Petitioner is challenging his underlying conviction.
     The Court must liberally construe pro se pleadings. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).
28   Therefore, the Court construes the petition as a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
                                                                1
 1     I.    Preliminary Screening

 2           Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a preliminary

 3   review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it plainly

 4   appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the Rules

 5   Governing 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A

 6   petition for habeas corpus should not be dismissed without leave to amend unless it appears that no

 7   tenable claim for relief can be pled were such leave to be granted. Jarvis v. Nelson, 440 F.2d 13,

 8   14 (9th Cir. 1971).

 9    II.    No District Court Jurisdiction Over Second or Successive Petition

10           Because Petitioner filed this petition after April 24, 1996, the provisions of the

11   Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) apply. Lindh v. Murphy, 521

12   U.S. 320, 327 (1997). When AEDPA applies, a federal court must dismiss a second or successive

13   petition that raises the same grounds as a prior petition. 28 U.S.C. § 2244(b)(1). The court must

14   also dismiss a second or successive petition raising a new ground unless the petitioner can show

15   that (1) the claim rests on a new retroactive constitutional right, or (2) the factual basis of the claim

16   was not previously discoverable through due diligence, and the new facts establish, by clear and

17   convincing evidence, that but for the constitutional error, no reasonable factfinder would have

18   found the applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A) and (B).

19           The circuit court of appeals, not the district court, must decide whether a second or

20   successive petition satisfies the statutory requirements to proceed. 28 U.S.C. §2244(b)(3)(A)
21   ("Before a second or successive petition permitted by this section is filed in the district court, the

22   applicant shall move in the appropriate court of appeals for an order authorizing the district court

23   to consider the application"). This means that a petitioner may not file a second or successive

24   petition in district court until he has obtained leave from the court of appeals. Felker v. Turpin, 518

25   U.S. 651, 656-57 (1996). In the absence of an order from the appropriate circuit court, a district

26   court lacks jurisdiction over the petition and must dismiss the second or successive
27   petition. Greenawalt v. Stewart, 105 F.3d 1268, 1277 (9th Cir. 1997).

28
                                                         2
 1           Petitioner has not secured leave from the Ninth Circuit Court of Appeals to file the above-

 2   captioned petition. Accordingly, the Court recommends dismissing the petition for lack of

 3   jurisdiction.

 4   III.    Certificate of Appealability

 5           A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district

 6   court's denial of his petition, but may only appeal in certain circumstances. Miller-El v.

 7   Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a

 8   certificate of appealability is 28 U.S.C. § 2253, which provides:

 9                   (a) In a habeas corpus proceeding or a proceeding under section 2255
10           before a district judge, the final order shall be subject to review, on appeal, by
             the court of appeals for the circuit in which the proceeding is held.
11
                     (b) There shall be no right of appeal from a final order in a proceeding
12           to test the validity of a warrant to remove to another district or place for
             commitment or trial a person charged with a criminal offense against the United
13
             States, or to test the validity of such person's detention pending removal
14           proceedings.

15                  (c)       (1) Unless a circuit justice or judge issues a certificate of
             appealability, an appeal may not be taken to the court of appeals from—
16
                             (A) the final order in a habeas corpus proceeding in which the
17
             detention complained of arises out of process issued by a State court; or
18
                              (B) the final order in a proceeding under section 2255.
19
                          (2) A certificate of appealability may issue under paragraph (1)
20           only if the applicant has made a substantial showing of the denial of a
             constitutional right.
21

22                          (3) The certificate of appealability under paragraph (1) shall
             indicate which specific issues or issues satisfy the showing required by
23           paragraph (2).
24           If a court denies a habeas petition, the court may only issue a certificate of appealability "if
25
     jurists of reason could disagree with the district court's resolution of his constitutional claims or
26
     that jurists could conclude the issues presented are adequate to deserve encouragement to proceed
27
     further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although the
28
                                                         3
 1   petitioner is not required to prove the merits of his case, he must demonstrate "something more than
 2   the absence of frivolity or the existence of mere good faith on his . . . part." Miller-El, 537 U.S.
 3
     at 338.
 4
               Reasonable jurists would not find the Court's determination that it lacks jurisdiction over
 5
     the petition to be debatable or wrong, or conclude that the issues presented required further
 6

 7   adjudication. Accordingly, the undersigned recommends that the Court decline to issue a certificate

 8   of appealability.

 9   IV.       Conclusion and Recommendation
10
               The undersigned recommends that the Court dismiss the Petition for writ of habeas corpus
11
     with prejudice for lack of jurisdiction and decline to issue a certificate of appealability.
12
               These Findings and Recommendations will be submitted to the United States District Judge
13
     assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days
14

15   after being served with these Findings and Recommendations, either party may file written

16   objections with the Court. The document should be captioned AObjections to Magistrate Judge=s
17   Findings and Recommendations.@ Replies to the objections, if any, shall be served and filed within
18
     fourteen (14) days after service of the objections. The parties are advised that failure to file
19
     objections within the specified time may constitute waiver of the right to appeal the District Court's
20
     order. Wilkerson v. Wheeler, 772 F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v. Sullivan, 923
21

22   F.2d 1391, 1394 (9th Cir. 1991)).

23

24   IT IS SO ORDERED.
25
     Dated:      February 26, 2019                                  /s/   Sheila K. Oberto            .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         4
